NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 7, 2020*
                                Decided January 28, 2020

                                          Before

                            DIANE P. WOOD, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge


No. 19-1778

JOVAN WILLIAMS,                                    Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Western District of Wisconsin.

       v.                                          No. 3:17-cv-452-jdp

JOSE REYES,                                        James D. Peterson,
      Defendant-Appellee.                          Chief Judge.

                                        ORDER

       Jovan Williams, a Wisconsin prisoner, sued a correctional officer under the
Eighth Amendment for failing to prevent his attempted suicide. A jury found in favor
of the officer. On appeal, Williams challenges only the district court’s denial of his
request for recruited counsel to represent him at trial. The district court determined that
the case presented a straightforward question that Williams appeared competent to



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1778                                                                            Page 2

litigate by himself. In light of all the relevant circumstances, we find no abuse of
discretion and therefore affirm.

       Williams was under observation in the restricted housing unit at the Green Bay
Correctional Institution because he presented a risk of self-harm. On June 28, 2017, he
attempted to take his own life by suffocating himself with a plastic bag. Correctional
officers intervened, and after a nurse assessed him, he was returned to his cell. Williams
maintains that at the time, he experienced physical effects (such as headaches and
dizziness), and that he continues to suffer psychologically from the trauma.

       The parties dispute where Williams got the plastic bag. Williams has sworn that
correctional officer Jose Reyes gave it to him the day before his suicide attempt.
According to Williams, Reyes delivered Williams’s lunch—nutraloaf—wrapped in a
plastic bag. Williams says that he told Reyes he would use the plastic bag to harm
himself and that Reyes responded: “If you want to harm yourself with the plastic bag,
then go ahead and have fun with it.” Although Reyes initially admitted delivering
lunch to Williams, he denied it was in a plastic bag. Nutraloaf is generally served
wrapped in paper. Reyes denied, before and at the trial, that Williams ever showed him
a plastic bag or said that he would use it to harm himself.

        In his complaint under 42 U.S.C. § 1983, Williams alleged that Reyes displayed
deliberate indifference to a substantial risk of serious harm by giving him a plastic bag
and making no effort to retrieve it after hearing that he planned to harm himself.
Several months after filing his complaint, Williams requested recruited counsel. He
explained that a jailhouse lawyer had prepared all his submissions. He cited his lack of
litigation experience, his limited education, and his limited access to the law library
given his housing placement. The complexity of the case was beyond his capabilities, he
argued, because his depression impaired his ability to think critically.

       After concluding that Williams had made reasonable efforts to secure private
counsel, the district court denied his motion. The court recognized Williams’s mental-
health problems, lack of legal experience, and limited law library access. The court
reasoned, however, that it was “too early to tell” how these problems would affect
Williams’s ability to litigate his case. The court noted that Williams’s submissions,
“although aided by another inmate, have been easy to understand.”

      Reyes moved for summary judgment. Williams, who had been transferred to
another prison by that point, filed an extensive response drafted by another inmate,
No. 19-1778                                                                           Page 3

along with another motion for recruited counsel. Williams asked the court to recruit
counsel for him if the court denied the motion for summary judgment.

        The district court denied the summary judgment motion upon concluding that
there were material factual disputes about where the plastic bag came from, whether
Reyes knew about it, and whether Reyes had heard and disregarded a threat of self-
harm. At the same time, the court denied Williams’s request to recruit him counsel for
trial. The court emphasized that Williams’s deliberate indifference claim against a single
defendant was “relatively simple” when compared to many cases brought by pro se
litigants. It recognized that Williams was mentally ill and had received the assistance of
other inmates to litigate his case. The court, however, reasoned that Williams had not
“submitted anything suggesting that he will be unable to tell his version of events at
trial,” which would be his “primary responsibility.” The court recognized that although
Williams would face challenges in “prepar[ing] opening and closing statements,
develop[ing] direct lines of questioning, or cross-examin[ing] witnesses,” these were the
“same challenges facing all pro se litigants.” The court noted that more than 300 pro se
cases are filed each year in the district and that the court is generally able to recruit only
around 20 volunteer lawyers per year. Trial was later set for April 1, 2019.

        The district court entered a lengthy trial preparation order on January 19,
instructing the parties on trial procedure, evidentiary rules, and subpoenaing witnesses,
among other things. According to Williams, he did not “understand any of the content”
of the trial preparation order. In his multiple motions for recruited counsel, he restated
his mental-health concerns and emphasized that because of his communication
difficulties, he would have trouble performing cross-examinations or explaining the
events of his claim to a crowd of people. Further, he emphasized that since his
placement on clinical observation status after an overdose, he no longer had his legal
file, which included his copy of the court’s trial procedures.

        The district court denied each motion, concluding that given the relative
simplicity of Williams’s case and “in light of [his] abilities,” Williams would be able to
try the case on his own. His primary responsibility at trial, the court reiterated, would
be to tell the jury his version of events. On one occasion, the court listed the events and
facts Williams should recite at trial, instructing him to prepare by reviewing the
summary judgment decision and the trial preparation order. Concerned about
Williams’s lack of access to his legal file and that he had missed the deadlines to file
witness and exhibit lists, the court attempted to accommodate Williams’s challenges,
No. 19-1778                                                                          Page 4

saying that if Williams could think of specific documents from the record he wanted as
exhibits, the court would provide him with copies.

       At trial, Williams managed to deliver opening and closing statements, although
his cross-examination questions were often difficult to follow. As a result, the court at
times interceded and asked questions for Williams or interrupted witnesses who failed
to answer his questions. While cross-examining Reyes, Williams said that he was about
to have a “mental breakdown,” so the court paused the trial until the next morning.
Despite Williams’s missteps, the court told him during a sidebar that he had performed
admirably for a pro se prisoner: he was able to strike a juror, exclude a witness, and
impeach the defendant (on his testimony that another guard handed Williams his
lunch). The jury returned a verdict for defendant Reyes.

       On appeal, Williams argues that the district court erred by denying his five
motions to recruit counsel. He says that the court should have recruited counsel because
he did not understand the issue of deliberate indifference; nearly all of the evidence was
disputed; he was unfamiliar with legal proceedings or rules of evidence; he could not
access key witnesses and documents; and he had to question Reyes, who had allegedly
encouraged him to attempt suicide.

        Federal civil litigants have no right to court-appointed counsel. Olson v. Morgan,
750 F.3d 708, 711 (7th Cir. 2014), citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007)
(en banc). An indigent civil litigant may ask a district court to recruit a volunteer lawyer
to represent him or her. See 28 U.S.C. § 1915(e)(1). We review a district court’s denial of
that request for abuse of discretion. See Olson, 750 F.3d at 711–12; Pruitt, 503 F.3d at 658.
As with any discretionary determination, our review is deferential. See Pruitt, 503 F.3d
at 649, 658. We ask whether the district court applied the proper legal standard and
arrived at a reasonable conclusion using facts in the record. Id. at 658.

        In deciding whether to recruit counsel, the district court must ask: “given the
difficulty of the case, does the plaintiff appear competent to litigate it himself?” Olson,
F.3d at 711, citing Pruitt, 503 F.3d at 654. No one disputes that Williams cleared the
threshold hurdle by making reasonable attempts to find counsel on his own. Pruitt, 503
F.3d at 654. At the second step, a court must consider the plaintiff’s “capacity as a
layperson to coherently present [his case] to the judge or jury himself.” Olson, 750 F.3d
at 711, citing Pruitt, 503 F.3d at 655.

       Given this legal standard, we see no abuse of discretion here. The district court’s
inquiry was quite specific to the particular case. The court focused on the nature of the
No. 19-1778                                                                            Page 5

upcoming trial, assessed its difficulty, and weighed it against Williams’s ability to
litigate the case himself. Olson, 750 F.3d at 711, citing Pruitt, 503 F.3d at 654. Here, the
court accurately identified the issue for trial as “relatively simple.” It would hinge on
whether Reyes in fact gave Williams a plastic bag, heard the threat of suicide, and told
Williams to “have fun with it.” That question depended on the credibility of the parties.
The jury would not require expert testimony or documentary exhibits to decide whom
to believe. The relevant substantive and procedural rules could be, and were, explained
to Williams in pretrial conferences and trial preparation orders. See Olson, 750 F.3d at
711. Further, the court took note of Williams’s mental illness and reliance on the
assistance of other inmates before it concluded that Williams “has not submitted
anything suggesting that he will be unable to tell his version of events at trial”—his
“primary responsibility.”

         The district court did not ignore the difficulty of trying Williams’s claims before
a jury. See Walker v. Price, 900 F.3d 933, 938–39 (7th Cir. 2018). Rather, in this instance,
the district court made a conscientious effort to protect Williams from unfair
disadvantages and to provide appropriate guidance both before and during trial. Before
trial, the court enumerated the facts Williams should recount and the documents
Williams should review in preparation for trial. The court also accommodated
Williams’s lack of access to his legal file. This guidance continued during trial. For
example, at one point, when Reyes did not directly answer Williams’s question, the
court interceded on Williams’s behalf and repeated his question. At another time, when
Williams asked Reyes a compound question, the court explained to Williams that he
should deliver his questions separately. Further, the court was cognizant of Williams’s
mental-health problems; when Williams told the court that he was about to have a
“mental breakdown” while cross-examining Reyes, the court put the trial on hold until
the next morning. The court even included, upon Williams’s request, a jury instruction
emphasizing that temporary loss of consciousness would constitute physical injury.

        Finally, in light of the scarcity of volunteer lawyers, the district court was entitled
to view the needs of pro se litigants in the district as a whole and to exercise its
discretion to determine which cases warranted the outlay of judicial resources in
attempting to recruit counsel. See Olson, 750 F.3d at 711. As the district court recognized
here, almost any pro se litigant would be better off with a lawyer, but that reality is not
sufficient to require the court to try to recruit one. In this case, the district court was
entitled to conclude that, given the simplicity of Williams’s case “among a sea of people
lacking counsel,” id., it need not recruit counsel for Williams. The judgment is
AFFIRMED.